Citation Nr: 9913530	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-14 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic 
gastrointestinal disability.

2.  Entitlement to an increased rating for a right knee 
disability, currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to October 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) 
Philadelphia Regional Office (RO) February 1998 rating 
decision which denied an increased rating for a service-
connected right knee disability (evaluated 10 percent 
disabling) and service connection for a chronic stomach 
disability.

By February 1998 RO rating decision, service connection was 
granted for post traumatic stress disorder (PTSD), and a 30 
percent rating was assigned.  At his January 1999 hearing, 
the veteran expressed disagreement with the 30 percent rating 
assigned his service-connected PTSD.  As that matter has not 
yet been adjudicated, it is referred back to the RO for 
appropriate action, including issuance of a statement of the 
case.  38 C.F.R. § 19.26 (1998).

Appellate consideration of a rating in excess of 10 percent 
for the veteran's service-connected right knee disability is 
held in abeyance pending completion of the development 
requested in the REMAND below.


FINDINGS OF FACT

1.  Stomach cramps, diarrhea, and right upper quadrant pain 
were reported during active service; a chronic 
gastrointestinal disability was not found during service, on 
service separation medical examination in October 1970, nor 
at any other time after service.

2.  There is no current confirmed medical diagnosis of a 
chronic gastrointestinal disability; competent medical 
evidence does not show a link between active service and 
current symptoms of diarrhea, suspected irritable bowel 
syndrome, or any other claimed gastrointestinal disability.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for a chronic gastrointestinal disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be allowed on a presumptive basis for peptic ulcer disease if 
the disability becomes manifest to a compensable degree 
within 1 year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (1998).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records reveal a report of 
stomach cramps and diarrhea on one occasion in June 1970.  In 
August 1970, he reported pain in the right upper quadrant, 
noting that it was unrelated to food or eating.  On follow-up 
examination in August 1970, he indicated that he experienced 
similar pains in the right side when he was in Vietnam; on 
examination, peptic ulcer or gall bladder disease was 
suspected.  On service separation medical examination in 
October 1970, a clinical evaluation of his abdomen and 
viscera revealed normal findings.

On VA medical examination in February 1971, performed in 
conjunction with the veteran's claim of service connection 
for a right knee disability, he did not indicate that he had 
a history or contemporaneous symptomatology or disabilities 
involving the gastrointestinal system.  On examination, his 
digestive system was found to be "normal."  

The veteran did not report any pertinent symptomatology on VA 
orthopedic examinations in April 1974, May 1993 or November 
1996, or in numerous written correspondence with the RO 
(prior to April 1997).

VA outpatient treatment records from September 1996 to May 
1998 reveal intermittent treatment associated with numerous 
symptoms and illness.  Gastrointestinal symptoms, consisting 
of diarrhea and abdominal cramps, were initially reported 
during treatment in October 1996.  On examination (and on 
numerous occasions during subsequent treatment), the veteran 
indicated that he experienced chronic diarrhea with lower 
abdominal cramping on a daily basis for 20 years since 
service in Vietnam; on examination, there was no evidence of 
bleeding, vomiting, diarrhea, or bowel change; the abdomen 
was round, soft, and nontender, but bowel sounds were noted; 
there was no evidence of hepatosplenomegaly.  During this 
period, questionable irritable bowel syndrome was the 
pertinent assessment; it was noted that Tagament was 
discontinued and he began using Metamucil/high fiber, which 
continued to be effective.  

On VA medical examination in July 1997, the veteran indicated 
that he had intermittent diarrhea, which he reportedly 
experienced 4 to 5 times a week, each attack associated with 
about 4 loose bowel movements a day, but he denied a history 
of blood or pain in the abdomen.  He indicated that he did 
not receive medical treatment for this "problem;" 
reportedly, he treated the symptoms with medication the name 
of which he did not remember.  On examination, soft, positive 
bowel sounds were noted, but there was no evidence of 
malnutrition, deformity of the abdomen or organomegaly.  On 
examination, diarrhea and "likely" irritable bowel syndrome 
were diagnosed.  No pertinent complaint or clinical finding 
was evident on VA medical examination conducted in April 
1998.  

At a January 1999 hearing, the veteran testified that he 
experienced recurrent stomach cramps and had problems with 
uncontrollable diarrhea and accidental bowel movements since 
active service, believing that his current gastrointestinal 
symptoms were causally linked to symptoms of diarrhea and 
watery stools experienced in service.  He indicated that, 
while in Vietnam, purification tablets were put in the water 
because it was so bad, suggesting that his current problems 
may be related to drinking such water.  He indicated that he 
may have undergone physical examination in conjunction with 
past employment, suggesting that such examination reports 
could possibly document the existence of gastrointestinal 
problems (he indicated that he would attempt to provide 
pertinent information relative to past employment medical 
examination within 30 days of the hearing; to date, no such 
information was received from the veteran).  

Based on the foregoing, the Board finds that the claim of 
service connection for a chronic gastrointestinal disability 
is not well grounded.  In particular, although the veteran's 
service medical records reveal a one-time report of stomach 
cramps and diarrhea and several reports of right upper 
quadrant pain, leading to a suspicion of peptic ulcer or gall 
bladder disease, no confirmed diagnosis of any chronic 
gastrointestinal disability of in-service origin was 
indicated during in-service treatment, on clinical evaluation 
at the time of his service separation medical examination in 
October 1970, or indeed at any time post service.  Moreover, 
although he testified in January 1999 that he experienced 
recurrent stomach cramps and uncontrollable and accidental 
attacks of diarrhea since service in Vietnam, he did not 
identify or submit any medical evidence confirming a current 
diagnosis of chronic gastrointestinal disability, or evidence 
which would suggest a link or nexus between current symptoms 
and those experienced more than 20 years earlier while he was 
in service.  Most importantly, although he is shown to have 
experienced recurrent diarrhea attacks, prompting 
intermittent medical treatment since October 1996 as 
discussed above, a confirmed diagnosis of a chronic 
disability was not indicated during such treatment or on VA 
examination in July 1997 (the Board notes that only 
questionable irritable bowel syndrome was indicated during 
outpatient treatment, and likely irritable bowel syndrome was 
noted on examination in July 1997).  As a current confirmed 
diagnosis of a chronic gastrointestinal disability of service 
origin is not shown by competent medical evidence, his claim 
must be denied as not well grounded.  See Rabideau, 2 Vet. 
App. 14; see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability there 
can be no valid claim).

The Board is mindful of the veteran's contention advanced at 
his January 1999 hearing that he has experienced the same 
symptoms of diarrhea and stomach cramps since service.  While 
the credibility of his contentions is not challenged and his 
competence to testify with regard to observable symptoms of 
attacks of uncontrollable, accidental attacks of diarrhea is 
noted to be consistent with Cartright v. Derwinski, 2 Vet. 
App. 24 (1991), he is simply not competent, as a lay person, 
to render a medical diagnosis of chronic gastrointestinal 
disability or provide an etiological link between in-service 
symptoms and any current symptomatology.  See Grivois, 6 Vet. 
App. at 140, citing Espiritu, 2 Vet. App. at 494. 

Finally, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that any 
gastrointestinal disability is related to any combat service; 
thus, the provisions of 38 U.S.C.A. § 1154(b) (West 1991) are 
not applicable in this case.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claim.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).


ORDER

Service connection for a chronic gastrointestinal disability 
is denied.

	
REMAND

Historically, service connection for a right knee disability 
was granted by March 1971 RO rating decision, and a 10 
percent rating was assigned.  Then, the rating of the 
veteran's right knee disability was reduced to noncompensable 
in April 1974, based on clinical evidence suggesting actual 
improvement in the severity of the pertinent symptomatology.  
In June 1993, the rating of his right knee disability was 
again increased to 10 percent, and it has remained so rated 
up until the present time.

Most recently, a VA orthopedic examination was performed in 
April 1998, at which time the examiner addressed both 
objective manifestations of the veteran's right knee 
disability and subjective complaints of pain and functional 
impairment consistent with all pertinent parts of 38 C.F.R. 
Part 4 as mandated by DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the examination report does not reveal 
whether the examiner had the benefit of reviewing the 
veteran's claims folder and his pertinent medical history in 
conjunction with the examination.  The Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  While the 
pertinent VA regulations do not give past medical reports 
precedence over current findings, a rating specialist is 
directed to review the entire recorded history of a 
disability in order to make a more accurate evaluation.  See 
38 C.F.R. § 4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 
(1994).  Thus, the claims file must be made available for 
review by the examiner in conjunction with reexamination.

At a January 1999 hearing, the veteran testified that the 
severity of his service-connected right knee disability 
increased in severity since the last VA orthopedic 
examination in April 1998 in that the pain was more severe 
and persistent (reportedly occurring after about an hour of 
activity), impairing his ability to engage in physical 
activity and, at times, making him totally unable to place 
weight on the right knee; the disability was reportedly 
associated with occasional swelling and locking of the knee.  
He indicated that he occasionally wore an elastic knee brace 
to alleviate the symptoms.  He testified that he was recently 
informed by a VA physician that he would need a knee 
replacement surgery and that his disability was now 
associated with arthritis.

The pertinent evidence of record, as discussed above, 
indicates that the impairment associated with the veteran's 
service-connected right knee disability is greater than when 
the disability was last examined by VA in April 1998.  Where 
a veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
evaluate the current state of the condition, VA must provide 
a new examination.  Olsen v. Principi, 3 Vet. App. 480 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Thus, the Board concludes that a thorough, 
contemporaneous evaluation of the service-connected right 
knee disability is now warranted.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).

In view of the foregoing, this claim is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected right knee 
disability since May 1998.  After any 
necessary authorizations are obtained 
from the veteran, copies of all relevant 
VA or private reports of treatment 
should be obtained and incorporated into 
the claims folder.

2.  The veteran should be afforded 
another VA orthopedic examination to 
determine the nature and severity of his 
service-connected right knee disability.  
The examination report should include a 
full description of pertinent symptoms 
and clinical findings, and an assessment 
of the functional impairment resulting 
therefrom.  All findings should be 
recorded in detail.  The claims folder 
must be provided the examiner for review 
in conjunction with the examination.  
Any right knee pathology present should 
be discussed, and all appropriate 
testing conducted.  The examiner should 
elicit all of the veteran's subjective 
complaints concerning his right knee 
disability and provide an opinion as to 
whether there is adequate pathology 
present to support each of his 
subjective complaints of pain.  The 
examiner should comment on the severity 
of these manifestations on the veteran's 
ability to function in the employment 
arena.  The examiner should also comment 
on whether there are other objective 
indications of the extent of the 
veteran's pain, such as visible 
manifestations on movement of the right 
knee and functional impairment due to 
pain. 

3.  The RO review of the veteran's claim 
should include in its readjudication of 
the evidence consideration of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.  

4.  The RO should specifically document 
consideration of 38 C.F.R. § 3.321(b)(1) 
(1998).  See Floyd v. Brown, 9 Vet. App. 
88, 96 (1996) (the Board is precluded 
from assigning an extraschedular rating 
in the first instance).

5.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

